As filed with the Securities and Exchange Commission on April 17, 2015 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S- 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VBI VACCINES INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 93-0589534 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 222 Third Street, Suite 2241 Cambridge, MA 02142 (617) 830-3031 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jeff R. Baxter Chief Executive Officer VBI Vaccines Inc. 222 Third Street, Suite 2241 Cambridge, MA 02142 (617) 830-3031 (Name, address, including zip code, and telephone number, including area code, of agent for service) With Copies to: Kevin Friedmann ,Esq. Richardson& Patel, LLP The Chrysler Building 405 Lexington Avenue, 49 th Floor New York, New York 10017 (212) 561-5559 (917) 591-6898 — Facsimile Approximate date of commencement of proposed sale to the public:
